Judgment unanimously affirmed. Memorandum: Because defendants did not object to the prosecutor’s summation, their argument that several of the prosecutor’s comments were improper is not preserved for our review (see, CPL 470.05 [2]; People v Bruce, 216 AD2d 913; People v Gaines, 216 AD2d 858; People v Dunbar, 213 AD2d 1000, lv denied 85 NY2d 972). In any event, the prosecutor’s characterization of the defense’s contentions as a "smokescreen” did not exceed the broad bounds of rhetorical comment permissible in closing arguments (see, People v Galloway, 54 NY2d 396, 399). (Appeal from Judgment of Erie County Court, Rogowski, J. — Criminal Trespass, 2nd Degree.) Present — Lawton, J. P., Fallon, Callahan, Davis and Boehm, JJ.